 1

 2

 3

 4                                                                          Hon. Robert B. Leighton

 5

 6

 7                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9    SAMUEL TARABOCHIA, an individual,              NO. 3:18-cv-05056 RBL
10                                 Plaintiff,        STIPULATED MOTION AND
                                                     ORDER TO TAKE THE
11                   vs.                             PERPETUATION VIDEO
12    THURSTON COUNTY, a municipality;               DEPOSITION OF DR. RUSSELL
      et al.,                                        VANDENBELT FOR USE AT
13                                                   TRIAL
                                   Defendants.
14

15                                              I. MOTION
16
            Comes now defendants and move the court for leave to take the video perpetuation
17
     deposition of Dr. Russell Vandenbelt for purposes of the trial in this matter. This motion is
18
     stipulated to by the plaintiff. This motion is based on Fed. R. Civ. P. 32(a)(4) and Fed. R. Civ.
19
     P. 16(b)(4), and the declaration of John E. Justice.
20

21                            II. FACTS RELEVANT TO THE MOTION

22          Dr. Vandenbelt was disclosed by defendants as a testifying expert in accordance with the

23   Court’s case schedule order. Justice Dec. He was deposed by plaintiff’s counsel. Id. On March
24   12, 2019, defense counsel contacted Dr. Vandenbelt to identify any conflict dates during the
25

26
                                                                          LAW, LYMAN, DANIEL,
       STIPULATED MOTION AND ORDER TO TAKE THE
                                                                      KAMERRER & BOGDANOVICH, P.S.
       PERPETUATION VIDEO DEPOSITION OF DR.                                            ATTORNEYS AT LAW
       RUSSELL VANDENBELT FOR USE AT TRIAL – 1                           2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                       P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                               (360) 754-3480 FAX: (360) 357-3511

       Cause No.: 3:18-cv-05056 RBL
 1   trial of this matter. Id. Dr. Vandenbelt indicated that he did not have the trial date on his
 2   calendar and had already purchased plane tickets to be out of the State during the two weeks of
 3
     trial. Id. Defense counsel inadvertently had failed to communicate the trial date to Dr.
 4
     Vandenbelt. Id. Defense counsel immediately notified plaintiff’s counsel of the issue and
 5
     sought agreement to a video perpetuation deposition of Dr. Vandenbelt for use at trial. Id.
 6
     Plaintiff’s counsel graciously agreed to stipulate to this motion. Id.
 7

 8                                    III. LAW AND ARGUMENT

 9          Federal Rule of Civil Procedure 32(a)(4) provides that the deposition of a witness may

10   be used “for any purpose” at trial if he or she “is more than 100 miles from the place of hearing
11   or trial or is outside the United States,” or, “on motion and notice, that such exceptional
12
     circumstances make it desirable, in the interest of justice and with due regard to the
13
     importance of live testimony in open court, to permit the deposition to be used.” Dr.
14
     Vandenbelt will be out of State for the two weeks of trial in this matter and thus he meets the
15

16   test of Rule 32(a)(4).

17          While the deadline for taking despostions has passed, the Court can extend the deadline

18   for good cause. Fed. R. Civ. P. 16(b)(4). The scheduling conflict in this case was a result of
19   inadvertence and was brought to plaintiff’s counsel’s attention as soon as it was known and
20
     Plaintiff’s counsel has stipulated to this deposition occurring. Defense counsel has been
21
     diligent in addressing this scheduling mistake and good cause exists to modify the case
22
     schedule for the taking of this deposition. Johnson v. Mammoth Recreations, Inc., 975 F.2d
23

24

25

26
                                                                           LAW, LYMAN, DANIEL,
       STIPULATED MOTION AND ORDER TO TAKE THE
                                                                       KAMERRER & BOGDANOVICH, P.S.
       PERPETUATION VIDEO DEPOSITION OF DR.                                            ATTORNEYS AT LAW
       RUSSELL VANDENBELT FOR USE AT TRIAL – 2                           2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                       P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                               (360) 754-3480 FAX: (360) 357-3511

       Cause No.: 3:18-cv-05056 RBL
 1   604, 609 (9th Cir.1992) (“Rule 16(b)' s “good cause” standard primarily considers the diligence
 2   of the party seeking the amendment.”)
 3
            DATED this 13th day of March, 2019.
 4
                                       LAW, LYMAN, DANIEL,
 5                                     KAMERRER & BOGDANOVICH, P.S.

 6                                         /s/ John E. Justice
                                       ___________________________
 7                                     John E. Justice, WSBA № 23042
                                       Attorney for Thurston County Defendants
 8                                     Email: jjustice@lldkb.com
 9
            STIPULATED TO this 13th day of March, 2019.
10

11
                                       MACDONALD HOAGE & BAYLESS
12
                                           /s/ David Whedbee
13                                     ________________________
                                       David Whedbee, WSBA № 35977
14                                     Attorney for Plaintiff
                                       Email: davidw@mhb.com
15
                                                ORDER
16

17          Based on the foregoing stipulated motion and for good cause shown, the Court hereby

18   Orders that the Video Perpetuation Deposition of Dr. Russell Vandenbelt may be taken for use
19   at trial in this matter.
20          DATED this 14th day of March, 2019.
21

22

23
                                                    A
                                                    Ronald B. Leighton
                                                    United States District Judge
24

25

26
                                                                         LAW, LYMAN, DANIEL,
       STIPULATED MOTION AND ORDER TO TAKE THE
                                                                     KAMERRER & BOGDANOVICH, P.S.
       PERPETUATION VIDEO DEPOSITION OF DR.                                          ATTORNEYS AT LAW
       RUSSELL VANDENBELT FOR USE AT TRIAL – 3                         2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                     P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                                             (360) 754-3480 FAX: (360) 357-3511

       Cause No.: 3:18-cv-05056 RBL
 1

 2   PRESENTED BY:
 3
     LAW, LYMAN, DANIEL,
 4   KAMERRER & BOGDANOVICH, P.S.

 5   /s/ John E. Justice
     ________________________
 6   John E. Justice, WSBA № 23042
     Attorney for Thurston County Defendants
 7

 8   APPROVED AS TO FORM:
 9
     MACDONALD HOAGE & BAYLESS
10
     /s/ David Whedbee
11   _______________________
     David Whedbee, WSBA № 35977
12   Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    LAW, LYMAN, DANIEL,
      STIPULATED MOTION AND ORDER TO TAKE THE
                                                KAMERRER & BOGDANOVICH, P.S.
      PERPETUATION VIDEO DEPOSITION OF DR.                      ATTORNEYS AT LAW
      RUSSELL VANDENBELT FOR USE AT TRIAL – 4     2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
                                                        (360) 754-3480 FAX: (360) 357-3511

      Cause No.: 3:18-cv-05056 RBL
